Citation Nr: 0928320	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to July 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board 
finds that the claim must again be remanded for further 
development.  In July 2009, the Veteran, through his 
representative, asserted that his hypertension may be 
secondary to the service-connected PTSD.  Review of the 
record indicates that the claim has not been considered on a 
secondary basis and that notice of the criteria for 
establishing secondary service connection has not been 
provided.  As caselaw establishes that separate theories in 
support of a claim for benefits do not equal separate claims 
for benefits, this should be done.  See Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Additionally, an 
addendum opinion should be obtained from the September 2008 
examiner as to whether the Veteran's hypertension has been 
caused or aggravated by the service-connected PTSD.  

Finally, the Board notes that the record suggests that the 
Veteran has received Social Security Administration (SSA) 
disability benefits since 2007.  As these records are 
potentially relevant to the Veteran's claim, the records must 
be requested.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
all notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Specifically, provide 
notice of the criteria for establishing 
secondary service connection.  

2.  Request the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Return the claims file to the VA 
examiner who conducted the September 2008 
VA examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension was caused or aggravated by 
his service-connected PTSD.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  The rationale for the 
opinion expressed must be provided.  

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


